Citation Nr: 0934920	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  06-03 755A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 2002) for loss of a creative organ 
due to VA treatment on February 26, 2004, and November 9, 
2004.

2.  Entitlement to service connection for ilioinguinal 
neuralgia. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to 
September 1971.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from August 2005 and 
January 2007 rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island.

In May 2009, the Veteran provided testimony at a hearing 
before the undersigned at the RO.  A transcript of the 
hearing is of record.

During his hearing, the Veteran withdrew the claim for 
entitlement to service connection for erectile dysfunction as 
secondary to service-connected paresthesias of the left foot.  
Therefore, this claim is not before the Board.  38 C.F.R. 
§ 20.204 (2008).

The Veteran's hearing testimony could be construed as raising 
a claim for entitlement to compensation ilioinguinal nerve 
under 38 U.S.C.A. § 1151.  This issue is referred to the RO 
for adjudication.  The Board notes parenthetically that the 
decision below grants compensation for under 38 U.S.C.A. 
§ 1151 for disability of the ilioinguinal nerve to the extent 
it is manifested by loss of use of a creative organ.


FINDINGS OF FACT

1.  Loss of a creative organ resulting from the Veteran's 
February 26, 2004, and November 9, 2004 hernia repair 
surgeries at the Providence VA Medical Center (VAMC) was an 
event that was not reasonably foreseeable.

2.  The Veteran's current ilioinguinal neuralgia was not 
caused or permanently worsened by a disease or injury in 
service or by a service-connected disability.   


CONCLUSIONS OF LAW

1.  The criteria for entitlement to compensation under 38 
U.S.C. § 1151 for loss of a creative organ have been met.  38 
U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 3.361, 3.800, 17.32 
(2008).

2.  The Veteran's ilioinguinal neuralgia is not proximately 
due to or the result of service or a service-connected 
disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.310 (2006 & 2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) defined VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
regarding the Veteran's claim for entitlement under 
38 U.S.C.A. § 1151 (West 2002), further assistance is 
unnecessary to aid the Veteran in substantiating this claim.  

With respect to the Veteran's claim for service connection, 
the RO notified the Veteran of the evidence needed to 
substantiate his claim in a January 2007 letter.  The letter 
told him how to establish service connection only on a 
secondary basis, but the Veteran has not contended, nor does 
the evidence suggest, that the disability was directly 
incurred in service.  The letter satisfied the second and 
third elements of the duty to notify by informing the Veteran 
that VA would try to obtain medical records, employment 
records, or records held by other Federal agencies, but that 
he was nevertheless responsible for providing any necessary 
releases and enough information about the records to enable 
VA to request them from the person or agency that had them.

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 has been amended to eliminate the requirement 
that VA request that a claimant submit any evidence in his or 
her possession that might substantiate the claim.  73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  The 2007 letter, nonetheless, 
provided this notice.

The Veteran has substantiated his status as a veteran.  He 
was notified of all elements of the Dingess notice, including 
the disability-rating and effective-date elements of the 
claim, by the January 2007 letter.  

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records and records from various 
federal agencies.  Additionally, the record contains proper 
medical opinions with respect to the Veteran's claim for 
entitlement under 38 U.S.C.A. § 1151 (West 2002).

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).  The threshold for getting an 
examination under the VCAA is low.  McLendon v. Nicholson, 20 
Vet. App. 79, 83 (2006).

The Veteran has not been afforded a VA examination or medical 
opinion in response to his claim for entitlement to service 
connection. 

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

Although the evidence establishes that the Veteran's current 
ilioinguinal neuralgia resulted from his February and 
November 2004 hernia repairs, the surgeries occurred long 
after service and there is no competent evidence that these 
procedures may have been related to service.  The Veteran has 
also contended that scar tissue resulting from an in-service 
appendectomy was the cause, at least in part, of the nerve 
entrapment.  The Veteran testified in May 2009 that he 
believed his appendectomy scar caused the trapping of his 
inguinal nerve, but such an opinion would require medical 
expertise.  As a lay person, he lacks the requisite expertise 
to provide a medical opinion as to the medical cause of his 
neurologic impairment.  Grottveit v. Brown, 5 Vet. App. 91 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

As there is no competent evidence of an association between 
the Veteran's current disability and his service, including 
his service-connected appendectomy scar, a VA examination and 
medical opinion are not required.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.


1151 Claim

Legal Criteria

When a Veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, compensated work therapy, or an examination 
furnished by the VA, disability compensation shall be awarded 
in the same manner as if such additional disability or death 
were service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. 
§ 3.361.  

Under 38 U.S.C.A. § 1151, it is necessary to show that 
disability or death was the result of carelessness, 
negligence, lack of proper skill, error in judgment, similar 
instance of fault, or an event not reasonably foreseeable.

Merely showing that a Veteran received care, treatment, or 
examination and that the Veteran has an additional disability 
or died does not establish cause.  38 C.F.R. § 3.361(c)(1).

In addition to a showing of additional disability or death, 
there must be evidence showing either that VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider, that VA furnished treatment 
without the informed consent of the Veteran and his 
representative, in compliance with 38 C.F.R. § 17.32; or that 
the proximate cause of the additional disability was an event 
not reasonably foreseeable.  38 C.F.R. § 3.361(d)(1),(2).  
Minor deviations from the 38 C.F.R. § 17.32 requirements that 
are immaterial under the circumstances of a case will not 
defeat a finding of informed consent.  Consent may be express 
or implied as specified under 38 C.F.R. § 17.32(b), as in 
emergency situations.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a Veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).



Factual Background

Treatment records from the Providence VAMC establish that the 
Veteran underwent a laparoscopic repair of a bilateral hernia 
on February 26, 2004.  No complications were noted in the 
surgical report.  The record does not contain the consent 
signed by the Veteran.

During a May 2004 follow-up appointment, the Veteran reported 
that his surgeons had informed him in April 2004 that he 
would need to undergo additional hernia repair surgery.  In 
addition, he complained of testicular pain and loss of 
sensation in his penis during sexual activity and urination.  
The Veteran decided to wait several months to see if his 
symptoms would resolve. 

In August 2004 the Veteran again complained of numbness on 
the tip of the penis, erectile dysfunction, bilateral groin 
masses with pain, and variations in the size of his 
testicles.  The diagnosis was retrograde ejaculation and 
erectile dysfunction, unlikely secondary to hernia repair.  

The Veteran underwent a repair of a right inguinal hernia 
with mesh on November 9, 2004, at the VAMC.  The record does 
not include the consent signed by the Veteran.

The Veteran continued to complain of sensory deficits and 
sexual dysfunction, and during a February 2005 consultation 
the Veteran's urologist determined that the Veteran's 
difficulty reaching orgasm could be due to a combination of 
peripheral nerve damage that might be resolving.  The 
etiology for this nerve damage was unclear, but was 
temporarily related to his hernia repair.  

In August 2005 the attending surgeon at the Providence VAMC 
provided a medical opinion.  After reviewing the Veteran's 
treatment records, the surgeon determined that there was 
little association in relevant literature between the sexual 
dysfunction problems described by the Veteran and hernia 
repair, although chronic pain was a common complication of 
hernia surgery.  The surgeon had also not encountered such a 
clinical scenario in his practice.  Therefore, it was less 
likely as not that the Veteran's loss of a creative organ was 
caused by hernia repair surgery as loss of penile sensation 
and sexual dysfunction were not known complications of the 
procedure.  

Later in August 2005, the Veteran's urologist noted that he 
thought the Veteran's symptoms were caused by nerve 
entrapment involving the ilioinguinal or iliohypogastric 
nerves following the hernia repairs.  

Following a November 2005 urological consultation, the 
Veteran was referred to the VAMC pain clinic.  In December 
2005, the pain clinic physicians diagnosed ilioinguinal 
neuralgia and prescribed pain medications.  

The Veteran has continued to undergo treatment for penile 
numbness and pain with medication and nerve blocks.  

The Veteran's medical records were again reviewed by a VA 
physician in April 2008.  The doctor concluded that the 
Veteran's pain and worsening sexual function were the result 
of his laparoscopic preperitoneal bilateral inguinal hernia 
repair.  The doctor further stated that the postoperative 
development of pain in the region of the ilioinguinal and 
genitofemoral nerve was a well established potential 
complication of hernia repair.  Therefore, the Veteran's 
symptoms of right groin and testicular pain were most likely 
the result of his nerve involvement or injury that would not 
have been avoidable at the time of his surgery.  They were 
not due to carelessness, negligence, an error in judgment, or 
lack of proper skill.

Analysis

The medical evidence establishes that the Veteran incurred an 
additional disability, i.e. significant loss of ability to 
achieve an erection and ejaculate, which equates to loss of 
use of a creative organ.  The majority of medical opinion 
attributes this loss to the hernia repairs, and there were no 
reports of such symptoms prior to the surgeries.   

While the etiology of these complaints was initially unclear, 
in December 2005 the Veteran was diagnosed as having 
ilioinguinal neuralgia attributed to his hernia repairs.  
Similarly, the April 2008 VA physician opined that the 
Veteran's complaints were most likely the result of nerve 
involvement or injury following his hernia repair surgeries.  
This evidence outweighs the opinion of the August 2005 VA 
surgeon who provided an opinion against a finding that the 
Veteran's loss of a creative organ was due to his VA hernia 
repair surgeries.  

The medical evidence also establishes that the Veteran's loss 
of a creative organ following his February and November 2004 
hernia repairs was not a reasonably foreseeable event.  

The August 2005 VA surgeon who reviewed the Veteran's medical 
records opined that the loss of a creative organ was less 
likely as not caused by the Veteran's hernia operations; 
however, this opinion was based on the surgeon's conclusion 
that the Veteran's loss of penile sensation and sexual 
dysfunction were not known complications of hernia surgery.  
As the evidence establishes that the Veteran's sexual 
dysfunction resulted from his VA surgeries, the August 2005 
VA medical opinion weighs in favor of a finding that the 
Veteran's loss of a creative organ was not a reasonably 
foreseeable risk of his February and November 2004 VA hernia 
surgeries.  

Furthermore, although the April 2008 VA physician stated that 
the Veteran's symptoms were well established complications of 
hernia surgery, this medical opinion was limited to a 
discussion of the Veteran's symptoms of right groin and 
testicular pain.  The Veteran's loss of sensation, erectile 
dysfunction, and other complaints related to sexual activity 
were not discussed in the examination report.  Therefore this 
opinion is not very probative with respect to the Veteran's 
claim for loss of a creative organ.  

Accordingly, the weight of the evidence establishes that the 
Veteran's loss of a creative organ was incurred as a result 
of his VA hernia repair surgeries on February 26, 2004, and 
November 9, 2004, and was not a reasonably foreseeable 
consequence of these procedures.  Compensation for this 
disability under the provisions of 38 U.S.C.A. § 1151 (West 
2002) is therefore warranted.  

Service Connection

Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Service connection is also provided for a disability, which 
is proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The Court has held 
that service connection can be granted under 38 C.F.R. § 
3.310, for a disability that is aggravated by a service-
connected disability and that compensation can be paid for 
any additional impairment resulting from the service-
connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  
VA has amended 38 C.F.R. § 3.310 to explicitly incorporate 
the holding in Allen.  71 Fed. Reg. 52,744-52,747.

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The Veteran contends that service connection is warranted for 
ilioinguinal neuralgia as it resulted from February and 
November 2004 hernia surgeries and the build-up of scar 
tissue from an in-service appendectomy.  

As noted above, there is no evidence suggesting that the 
hernias or the 2004 surgeries to repair the hernias were in 
any way related to service.  Hence, these surgeries could not 
serve as a basis for service connection.

There is no also no competent evidence linking the 
ilioinguinal nerve disability to the service connected 
appendectomy scar.  There were no pertinent complaints prior 
to the hernia repair and no competent medical professional 
has linked the disability to the appendectomy or its 
resultant scar.  The Veteran lacks the expertise to say that 
his disability is caused by the appendectomy scar and he has 
not reported a continuity of symptoms beginning with the 
appendectomy.  Cf. Barr; see Grottveit v. Brown, 5 Vet. App. 
91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

The record contains no competent evidence in support of the 
claim.  VA treatment records following the 2004 hernia repair 
surgeries are negative for notations pertaining to the 
Veteran's appendectomy scar, and although scar tissue was 
noted during the November 2004 hernia repair, there is no 
indication that the Veteran's service-connected appendectomy 
scar either caused or permanently worsened his ilioinguinal 
neuralgia.  

As the record is negative for competent evidence in support 
of the claim, the benefit of the doubt doctrine is not for 
application, and the claim is denied.  38 U.S.C.A. § 5107(b) 
(West 2002).


ORDER

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for loss of a creative organ due to VA 
treatment on February 26, 2004, and November 9, 2004, is 
granted.

Entitlement to service connection for ilioinguinal neuralgia 
as secondary to service-connected post-operative appendectomy 
scar is denied. 



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


